659 S.E.2d 2 (2008)
STATE
v.
William Joseph MOORE.
No. 460A06.
Supreme Court of North Carolina.
February 7, 2008.
Marilyn G. Ozer, William F.W. Massengale, Chapel Hill, for Moore.
Frank R. Parrish, District Attorney, for State.
The following order has been entered on the motion filed on the 6th day of February 2008 by State of NC for Extension of Time to File Response to Motion for Appropriate Relief:
"Motion Allowed. State of NC shall have up to and including the 3rd day of March 2008 to file and serve his/her response with this Court. By order of the Court in conference this the 7th day of February 2008."